     Case 4:17-cv-00645-MWB Document 48 Filed 06/25/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ANTHONY MAMMANA,                               No. 4:17-CV-00645

           Plaintiff,                          (Judge Brann)

     v.

LIEUTENANT BARBEN, et al.,

           Defendants.

                                 ORDER

                               JUNE 25, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Barben’s motion for judgment on the pleadings (Doc. 43) is

          GRANTED;

    2.    Judgment is entered in favor of Defendants;

    3.    Mammana’s claims are DISMISSED; and

    4.    The Clerk of Court is directed to CLOSE this case.


                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
